EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors CenturyLink, Inc.: We consent to the incorporation by reference in this Registration Statement (No. 333-174291) on Form S-8 of CenturyLink, Inc. of our reports dated March 1, 2011, with respect to the consolidated balance sheets of CenturyLink, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, comprehensive income, cash flows, and stockholders’ equity for each of the years in the three-year period ended December 31, 2010, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of CenturyLink, Inc. /s/ KPMG LLP Shreveport, Louisiana July 25, 2011
